Order entered April 6, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00344-CV

                          JENNIFER R. BARNES, Appellant

                                           V.

KATHERINE A. KINSER, JONATHAN J. BATES, KINSER & BATES, LLP, PEZZULI
           KINSER, LLP, AND MICHAEL P. PEZZULI, Appellees

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-05548

                                       ORDER
      We DENY appellees’ motion to dismiss the appeal as moot.


                                                  /s/   ADA BROWN
                                                        JUSTICE